Case: 1:18-cr-00513-CAB Doc #: 246 Filed: 02/27/20 1 of 4. PagelD #: 1578

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) CASE NO. 1:18 CR 513
)
Plaintiff, ) JUDGE CHRISTOPHER A. BOYKO
)
VS. )
) MOTION FOR RETURN OF
TREVOR C. MARLYNE, ) PROPERTY
)
Defendant. ) (Proposed Order Attached)

Now comes the Defendant, Trevor C. Marlyne, by and through undersigned counsel,

Friedman & Nemecek L.L.C., and hereby respectfully moves this Honorable Court to issue an

Order directing the Clerk’s office to return any property that was surrendered by Mr. Marlyne in

connection with the above-referenced case, including, but not limited to, his passport. A

Memorandum in Support of this Motion is attached hereto and incorporated herein by express

reference.

Respectfully submitted,

/s/_Eric F. Long

ERIC C. NEMECEK (0083195)
ERIC F. LONG (0093197)
Counsel for Defendant
Friedman & Nemecek, L.L.C.
1360 East 9" Street, Suite 650
Cleveland, OH 44113

P: (216) 928-7700

E: inf@fanlegal.com
Case: 1:18-cr-00513-CAB Doc #: 246 Filed: 02/27/20 2 of 4. PagelD #: 1579

CERTIFICATE OF SERVICE
I hereby certify that a copy of the foregoing Motion was filed by CM/ECF on the 27" day
of February, 2020, which will send a notification of such filing electronically to the following:
Assistant United States Attorney, 801 West Superior Avenue, Cleveland, Ohio 44113.
Respectfully submitted,

/s/_Eric F. Long
ERIC C. NEMECEK

ERIC F. LONG
Counsel for Defendant
Case: 1:18-cr-00513-CAB Doc #: 246 Filed: 02/27/20 3 of 4. PagelD #: 1580

MEMORANDUM IN SUPPORT
I. Factual History

On May 7, 2019, Mr. Marlyne appeared before this Honorable Court and entered a plea of
“Guilty” to one (1) count of Conspiracy to Commit Money Laundering, in violation of 18 U.S.C.
§ 1956(h). The instant Plea Agreement was made pursuant to Rule 11(c)(1)(B) of the Federal Rules
of Criminal Procedure. On August 14, 2019, this Honorable Court sentenced Mr. Marlyne to three
(3) years of Probation with standard and special conditions. As a condition of his Probation, Mr.
Marlyne has been placed on house arrest. At the beginning of this matter, Mr. Marlyne willfully
surrendered his passport to this Honorable Court.

Although this matter has been resolved, Mr. Marlyne has not received the return of his
passport. No property forfeiture petition was ever filed by the United States. Further, the
relinquishment of his ownership interest in his passport was not a condition of his plea agreement,
nor was it a condition of the sentence imposed by this Honorable Court. Accordingly, Mr.
Marlyne’s passport is currently in the possession of this Honorable Court and is being held without
cause. Further, Mr. Marlyne is committed to adhering to all of the conditions imposed by this
Honorable Court. Thus, the return of Mr. Marlyne’s passport does not create any risk to the public
or this Court.

WHEREFORE, Defendant, Trevor Marlyne, respectfully requests this Honorable Court
issue an Order instructing the Clerk’s office to return the above-described property surrendered in

connection with the above-referenced case to Trevor Marlyne.
Case: 1:18-cr-00513-CAB Doc #: 246 Filed: 02/27/20 4 of 4. PagelD #: 1581

Respectfully submitted,

/s/_Eric F. Long

ERIC C. NEMECEK (0083195)
ERIC F. LONG (0093197)
Counsel for Defendant
Friedman & Nemecek, L.L.C.
1360 East 9" Street, Suite 650
Cleveland, OH 44113

P: (216) 928-7700

E: inf@fanlegal.com
